MASSROOTS, INC.

STOCK OPTION AGREEMENT

 

Name of Participant: [ ] Date of Grant: [ ] Number of Option Shares: [ ] Option
Price: $[ ] Type of Option (check one): Incentive Stock Option (ISO)  
Non-qualified Stock Option (NSO or NQSO) Right to Exercise:

As of the Date of Grant, the Option was vested to the extent of [ ] of the
Option Shares. From and after the Date of Grant, and during the period of time
that the Participant remains in the continuous employment as a Director of the
Company, the balance of the Option Shares shall vest and become exercisable as
follows, provided that the Option has not otherwise terminated or expired in
accordance with the provisions of this Stock Option Agreement:

[ ]

 

 THIS AGREEMENT SHALL BE VOID IF IT HAS NOT BEEN EXECUTED AND RETURNED TO THE
COMPANY WITHIN 30 DAYS AFTER THE DATE OF GRANT. THE SECURITIES EVIDENCED HEREBY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS
OPTION AGREEMENT AND THE SECURITIES UNDERLYING THIS OPTION AGREEMENT MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS SUCH
SALE, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION SHALL HAVE BEEN
REGISTERED UNDER SAID ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS OR UNTIL THE COMPANY SHALL HAVE RECEIVED A LEGAL OPINION SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY, THAT SUCH SECURITIES MAY BE LEGALLY SOLD OR
OTHERWISE TRANSFERRED WITHOUT SUCH REGISTRATION AND COMPLIANCE.

 

 MASSROOTS, INC.
STOCK OPTION AGREEMENT

 

THIS AGREEMENT (this "Agreement") is made as of the date of grant on the cover
page hereof (the "Date of Grant") by and between MassRoots, Inc., a Delaware
corporation (the "Company"), and the recipient named on the cover page hereto
(the "Participant").


 

1.Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company's 2014 Stock
Incentive Plan (the "Plan"), the Company hereby grants to the Participant as of
the Date of Grant a stock option (the "Option") to purchase the number of Shares
shown on the cover page hereof (the "Option Shares"). The Option may be
exercised from time to time in accordance with the terms of this Agreement. The
price per Option Share at which the Option Shares may be purchased pursuant to
this Option shall be as set forth on the cover page hereof (the "Option Price").
If noted on page one of this Agreement that this Option is intended to be an
"incentive stock option" within the meaning of that term under Section 422 of
the Code, then this Agreement shall be construed in a manner that will enable
the Option to be so qualified.

2.Term of Option. The term of the Option shall commence on the Date of Grant
and, unless earlier terminated in accordance with Section 6 of this Agreement,
shall expire ten (10) years from the Date of Grant.

 
 

3.Right to Exercise. Subject to the expiration or earlier termination of this
Option in accordance with its terms, this Option shall vest and become
exercisable as set forth on the cover page hereof. To the extent the Option is
vested and exercisable, it may be exercised in whole or in part. In no event
shall the Participant be entitled to acquire a fraction of one Option Share
pursuant to this Option. The Participant shall be entitled to the privileges of
ownership with respect to Option Shares purchased and delivered to him upon the
complete and valid exercise of all or part of this Option. The Company may
require, as a condition to the exercise of this Option, that the Participant
agree to be bound by any stockholders agreement among all or certain
stockholders of the Company that may then be in effect, or certain provisions of
any such agreement that may be specified by the Company, either in addition to
or in lieu of the provisions of this Agreement (as determined by the Company).

4.Option Nontransferable. The Option granted hereby shall be neither
transferable nor assignable by the Participant except by will or by the laws of
descent and distribution and may be exercised, during the lifetime of the
Participant, only by the Participant, or in the event of his or her legal
incapacity, by his or her guardian or legal representative acting on behalf of
the Participant in a fiduciary capacity under state law and court supervision.

5.Notice of Exercise; Payment. To the extent then vested and exercisable, the
Option may be exercised by written notice (on the form attached hereto as
Attachment 1 or such other form acceptable to the Company) to the Company
stating the number of Option Shares for which the Option is being exercised and
the intended manner of payment. The date of such notice shall be the exercise
date. Payment equal to the aggregate Option Price of the Option Shares for which
the Option is being exercised shall be tendered in full with the notice of
exercise to the Company in cash in the form of currency or check or other cash
equivalent acceptable to the Company. The Participant may also tender the Option
Price by (a) the actual or constructive transfer to the Company of
nonforfeitable, nonrestricted Shares, (b) by any combination of the foregoing
methods of payment, including a partial tender in cash and a partial tender in
nonforfeitable, nonrestricted Shares, or (c) any other method approved or
accepted by the Committee in its sole discretion, including, if the Committee so
determines, a cashless exercise that complies with all applicable laws.
Nonforfeitable, nonrestricted Shares that are transferred by the Participant in
payment of all or any part of the Option Price shall be valued on the basis of
their Fair Market Value per Share, as determined by the Committee. As a further
condition precedent to the exercise of this Option, the Participant shall
execute any documents which the Committee shall in its sole discretion deem
necessary or advisable.

6.Termination of Agreement.

(a)This Agreement and the Option granted hereby shall terminate automatically
and without further notice on the earliest of the following dates (i) ninety
(90) calendar days after the Participant ceases to be an employee, director,
advisor or consultant of the Company and its Subsidiaries for any reason, except
as otherwise set forth in the Plan or (ii) ten years from the Date of Grant.

(b)Notwithstanding the foregoing, in the event that the Participant's employment
or other service is terminated for Cause (as determined by the Committee), this
Agreement shall terminate at the time of such termination and the Participant
shall forfeit all rights under this Agreement without further action or notice,
including his or her rights with respect to the portion of this Option that
would otherwise be exercisable but for this sentence, notwithstanding any other
provision of this Agreement.

(c)This Agreement shall not be exercisable for any number of Option Shares in
excess of the number of Option Shares for which this Agreement is then
exercisable, pursuant to Section 3 hereof, on the date of termination of
employment or other service. For the purposes of this Agreement, the continuous
employment or other service of the Participant with the Company shall not be
deemed to have been interrupted, and the Participant shall not be deemed to have
ceased to be an employee of the Company, by reason of the transfer of his or her
employment among the Company and its Subsidiaries or a leave of absence of not
more than thirty (30) days unless otherwise approved by the Committee.

7.Intentionally Deleted

8.Compliance with Law. Notwithstanding any other provision of this Agreement,
the Option shall not vest or be exercisable if the exercise thereof would result
in a violation of any applicable federal or state securities law.

 
 

9.Lock-Up Agreement. The Participant agrees that, if requested by the Company in
connection with a Public Offering of shares, the Participant will not sell,
offer for sale or otherwise dispose of the Option Shares for such period of time
as is determined by the Committee, provided that at least of the majority of the
Company's Directors and officers who hold Options or Shares at such time are
similarly bound.

10.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Participant
under this Agreement without the Participant's consent.

11.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

12.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Committee acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with this Option or its exercise.

13.Successors and Assigns. Without limitation of the provisions of Section 4 of
this Agreement, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Participant, and the successors and assigns of the Company.

14.Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.

15.Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: Chief Executive Officer, and any notice to the
Participant shall be addressed to the Participant at his or her address on file
with the Company. Any written notice required to be given to the Company shall
be deemed to be duly given only when actually received by the Company.

[SIGNATURES ON FOLLOWING PAGE]



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate, as of the day and year first above written.

“Participant” “Company”   MASSROOTS, INC.         Signature: Signature: Name:
Name:   Title:

 



 

ATTACHMENT 1

FORM OF EXERCISE OF OPTION TO PURCHASE

 

MassRoots, Inc.

 

Re: Stock Option Exercise Notice

 

I was granted an option (the “Option”) to purchase shares of the common stock
(the “Shares”) of MassRoots, Inc. (the “Company”) pursuant to the Company’s 2014
Stock Incentive Plan (the “Plan”) and my Stock Option Agreement (the “Option
Agreement”) as follows:

          Date of Grant:                Number of Option Shares:              
 Exercise Price per Share:   $ 

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Option Agreement:

 

                Total Shares Purchased:                           Total Exercise
Price (Total Shares X Exercise Price per Share)                             $  
 



 

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

 

                Cash:     $                     Check: $  



 

Tender of Company Stock: Contact Plan Administrator

 

Cashless Exercise (same-day sale): Contact Plan Administrator

 

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:





 